DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21m 2022 has been entered.
Priority
This application is a 371 of PCT/EP2018/086156, filed on December 20, 2018, which claims priority to German Patent Application No. 10 2017 223 690.6, filed on December 22, 2017.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed July 21, 2022 in which Claims 8-10, 20 and 22-29 are cancelled, Claim 1 is amended to change the breadth of the claims, and new Claims 30 and 31 are added.  Claims 1-7, 11-19, 21, 30 and 31 are pending in the instant application, which will be examined on the merits herein.
Rejections Withdrawn
Applicant's arguments, see page 1, lines 11-13 of the Remarks, filed July 21, 2022, with respect to Claims 22 and 23 have been fully considered and are persuasive. The rejection of Claims 22 and 23 under 35 U.S.C. 102(a)(1) / ((a)(2) as being anticipated by Schlesiger (US Patent No. 6,939,961 B1 has been withdrawn in view of the cancellation of Claims 22 and 23.
Applicant's arguments, see page 1, line 15 to page 4, line 10 of the Remarks file July 21, 2022, with respect to Claims 1-7, 11-19 and 21-23 have been fully considered and are persuasive. The rejection of Claims 1-7, 11-19 and 21-23 under 35 U.S.C. 103 as being unpatentable over Schlesiger (US Patent No. 6,939,961 B1) in view of Petermann et al (WO 2016069343 A1) has been withdrawn in view of Applicant argument.
Applicant's arguments, see page 4, last line of the Remarks file July 21, 2022, with respect to Claim 29 have been fully considered and are persuasive. The rejection of Claim 29 under 35 U.S.C. 103 as being unpatentable over Schlesiger (US Patent No. 6,939,961 B1) in view of Petermann et al (WO 2016069343 A1) as applied to Claims 1-7, 11-19 and 21-23 above, and further in view of Koch et al (US Publication No. 2002/0168407 A1) has been withdrawn in view of the cancellation of Claim 29.

Oath/Declaration
	The Declaration under 37 C.F.R. § 1.132 filed by Mike Kleiner dated January 4, 2022 in response to the Schlesiger US Patent No. 6,939,961 B1 that was used to reject the claims in the Office Action dated 10/05/2022 has been carefully reviewed.  However, a rejection of anticipation cannot be overcome by purported unexpected results. See the rejection of the claims under 35 U.S.C. 102(a)(1) / ((a)(2) disclose below.

Claim Objections
Claim 14 is objected to because of the following informalities:  The phrase “≤ 10 wt ” appears intended to be recited as being - - ≤ 10 wt. % - -.  Appropriate correction is required.

The following is a new ground or modified rejection necessitated by Applicants' argument in the Remarks, filed on July 21, 2022, wherein the limitations in pending independent Claim 1 as amended now have been changed; Claims 2-7, 11-19, 21, 30 and 31 depend from Claim 1.  The rejections from the previous Office Action, dated April 21, 2022, have been modified and are listed below.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11-19, 21, 30 and 31 are rejected under 35 U.S.C. 102(a)(1) / ((a)(2) as being anticipated by Hammes (WO 2003018637 A1, provided with the IDS filed 6/22/2020 and equivalent US Publication No. 2004/0242862 A1).
Applicants claim a method for producing a low-viscosity cellulose ether product, the method comprising the steps: (i) providing at least one water-moist cellulose ether starting material; (ii) adding at least one oxidizing agent to the cellulose ether starting material from step (i) under shear; (iii) treating the mixture obtained in step (ii) at temperatures in the range of 20-100 °C; (iv) drying the mixture obtained in step (iii); and, (v) adding at least one alkaline salt to the mixture obtained in step (iv) to obtain the low- viscosity cellulose ether product, the cellulose ether starting material having a higher solution viscosity than the cellulose ether product.
	Since the Hammes WO publication is not in English, the Examiner is relying on the attached translation to indicate its contents.  The Hammes WO publication discloses a process for producing low-viscosity cellulose ethers by depolymerization.  The Hammes WO publication discloses a process for the depolymerization of cellulose ethers by acid-oxidative degradation, characterized in that a ground and dried Cellulose ether is gassed with gaseous acid or sprayed with a solution of an acid, and with an oxidizing agent or a solution of one Oxidizing agent is brought into contact, that it is depolymerized at temperatures in the range from 50 to 120ºC over a period of time in the range from 0.01 to 10 hours and that the acid is then neutralized by adding a base, the water content of the reaction mixture during the depolymerization does not exceed 10% by weight (see the 9th paragraph on page 3).  This description of the Hammes WO publication anticipates the neutralization of the dried cellulose ether containing mixture as recited in Claim 1. 
The cellulose ethers used in the Hammes WO publication may be selected as mixed cellulose ethers that include hydroxyethylmethyl cellulose, hydroxypropylmethyl cellulose, ethylhydroxyethyl cellulose (see the last paragraph on page 3) , which anticipate the same cellulose ethers recited in current Claims 2 and 30.  The Hammes WO publication suggests that the water content of the starting cellulose ethers used in the process thereof is 25 to 80% by weight (see the 2nd paragraph on page 4), which suggests a dry content of 20 to 75%, which anticipates the dry content of the cellulose ether starting material of 20-90% wt.% that is recited in current Claim 3.  The water content of the reaction mixture during the depolymerization not exceeding 10% by weight that is mentioned above anticipates the water content of the mixture obtained after step (iv) being ≤ 10 wt. %, based on the total mass of the mixture, that is recited in current Claim 14.  The description of 10% water content is consistent with both the “water moist” limitation and providing a dried product to be neutralized in step (v).  The Hammes WO publication suggests that the process for depolymerization of cellulose ethers with a high degree of whiteness should use higher-viscosity cellulose ethers (> 50 mPas to several 100,000 mPas) (see the 8th paragraph on page 3), which anticipates the subject matter recited in current Claim 4 that recites that the solution viscosity of the cellulose ether starting material from step (i) is in the range of 100-60,000 mPas. 
It was mentioned above that the depolymerization of cellulose ethers by acid-oxidative degradation involve contacting the cellulose ether with an oxidizing agent or a solution of one Oxidizing agent, which anticipates current Claim 6 which recites the oxidizing agent being added in solution, in solid form or as a gas.  The Hammes WO publication discloses hydrogen peroxide and its salts, other peroxo compounds, such as sodium peroxosulfate, ozone, perborates, sodium chlorite, halogens, halogen oxides and other compounds used for bleaching are preferably used as oxidizing agents, wherein hydrogen peroxide (H2O2) and ozone (O3) are particularly preferred (see the 9th paragraph on page 4).  These oxidizing agents anticipate the oxidizing agents recited in current Claim 5.  The Hammes WO publication discloses the oxidizing agents are preferably used in amounts of from 0.01 to 3% by weight (see the 11th paragraph on page 4), which anticipate the oxidizing agent amount of 0.01 to 10 wt.% recited in current Claim 7.  It is previously mentioned above that the Hammes WO publication discloses depolymerization performed over a period of time in the range from 0.01 to 10 hours, which anticipates the subject matter recited in current Claim 11, which recites a treatment of the mixture thereof over a period of 30-600 minutes.  The Hammes WO publication described a process step that involve simultaneous drying and grinding of the moist cellulose ether at temperatures in the range from 50 to 120 ° C. with the aid of a grinding and drying apparatus, so that a moisture content of less than 10% by weight results (see the 2nd paragraph on page 4).  This process step anticipates the subject matter recited in current Claim 12 since the grinding described in the previous sentence fall within the shearing description recited in current Claim 12.  
The Hammes WO publication discloses the acid-catalyzed, hydrolytic-oxidative degradation for the invention thereof is preferably carried out at pressures in the range from 100 to 1030 mbar (see the 12th paragraph on page 4), which anticipates and cover the reduced pressure of less than (<) 1 bar that is recited in current Claim 13.  The previous mentioned depolymerization temperatures in the range from 50 to 120 ºC anticipates the temperature between 40 and 200 ºC recited in current Claim 13. 
The 2nd paragraph on page 4 of the Hammes WO publication appears to conform to the limitation recited in Claim 15 which recites a comminution step after the drying according to step (iv).  The 2nd paragraph on page 4 discloses cellulose ethers undergoing simultaneous drying and grinding with the aid of grinding and drying apparatus, which results in cellulose ethers having a moisture content of less than 10% by weight.  
Example 2b in the Hammes WO publication discloses preparation of a low-viscosity cellulose ether, wherein 0.7 times the molar equivalent amount of sodium carbonate, based on the amount of added HCl is used as the alkaline salt (see 12th paragraph on page 5), which anticipates the sodium hydrogen carbonate recited in current Claim 17 and anticipate the amount of alkaline salt added at an amount of about 0.01-3 wt.%, based on the total weight of the mixture obtained in step (iv) as recited in current Claim 18.  The sodium carbonate is normally in solid form, which anticipates the limitation recited in current Claim 16 wherein the alkaline salt in (v) is added as a solid.  The Hammes WO publication discloses that the pH of such solutions can be adjusted to a largely neutral pH from 5.5 to 8.0 by adding at least one basic acid, such as sodium carbonate or sodium bicarbonate, after the depolymerization (see the 13th paragraph on page 4).  The pH value anticipates the pH of 5 and 8 of the aqueous solution of the low-viscosity cellulose ether product recited in current Claim 19.  
The Hammes WO publication shows that preparation of low viscosity cellulose ethers is well known in the art, by reciting cellulose ethers having low viscosities of < 20 mPas, 2.0% aqueous solution at 20 ºC (see 3rd paragraph on page 3), which anticipate the low-viscosity cellulose ether product obtained after step (v) as a 2% aqueous solution having a solution viscosity of 1-30 mPas, as recited in current Claim 21.
In regard to Claim 31, the Hammes expressly teaches that the process produces products with a high degree of whiteness.  See paragraph no. [0028] of US Publication No. 2004/0242862 A1.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F2.d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Response to Arguments
Applicant’s arguments with respect to Claims 1-7, 11, 13, 14, 17-19, 21, 30 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623